TUCKETT, Justice
(dissenting).
I dissent. The action of the Department in suspending the plaintiffs’ driver’s licenses was taken pursuant to the provisions of Chapter XII, Title 41, U.C.A.1953, which is known as the Safety Responsibility Act. Prior to 1953, Section 41-12-5 (a) provided as follows:
Section 5. Commission May Require Security.
(a) If twenty days after the receipt of a report of a motor vehicle accident with*149in this state which has resulted in bodily injury or death, or damage to the property of any one person in excess of $100, the commission does not have on file evidence satisfactory to it that the person who would otherwise be required to file security under subsection (b) of this section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, the commission shall determine the amount of security which shall be sufficient in its judgment to satisfy any judgment or judgments for damages resulting from such accident as may be recovered against each operator or owner.
In 1953 the legislature amended the section above referred to by adding at the end thereof the following:
The commission shall determine the amount of security deposited upon the basis of the reports or other evidence submitted to it but shall not require a deposit of security for the benefit of any person when evidence has not been submitted by such person or on his behalf as to the extent of his injuries or damage to his property within fifty (50) days following the day of accident. For purposes of this chapter a driver shall not be required to deposit security on behalf of his spouse or his minor child.
The trial court concluded that the amendment indicated a legislative intent that the requirement of security by an uninsured driver was for the benefit of a person who suffered injuries or damage rather than the public at large. The court further concluded that to suspend the license of a driver when the injured party manifested no intent to seek compensation for his injuries or damage by filing evidence with the Department served no useful or public purpose. The court also found that the persons injured as a result of automobile accidents in which the plaintiffs were involved had failed to submit the required evidence to the Department within the 50-day period and that under the statute no deposit of security should have been required of the plaintiffs, and that their licenses were not subject to revocation or suspension.
A number of states have adopted motor vehicle safety responsibility acts. The language of these acts is more or less uniform. The decisions of courts of other states generally state that the purpose of these acts is for the benefit of the public generally by decreasing the perils of highway travel.1 I agree with the general pur*150pose of the act before us, but it would appear that the legislature by its adoption of the 1953 amendment added an additional element not found in the statutes of other states to the effect that one who seeks the assistance of the statute must help himself by furnishing to the Department information as to his injuries or damage.
I cannot agree that the amendment above referred to was intended to apply only to passengers, nondriving owners and bystanders. Had the legislature so intended I am sure that body had sufficient command of the mother tongue to have so stated.
I would affirm.

. Agee v. Kansas Highway Comm. Motor Vehiele Dept., 198 Kan. 173, 422 P.24 949.